       Case 5:20-cv-00056-TES-CHW Document 7 Filed 05/11/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JOEL YEPIZ,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:20-cv-00056-TES-CHW
DOOLY COUNTY CENTER SHERIFFS,

        Defendant.


                                           ORDER



        Plaintiff Joel Yepiz, an inmate previously confined in the Dooly County Justice

 Center in Pinehurst, Georgia, filed a pro se civil rights complaint seeking relief under 42

 U.S.C. § 1983. [Doc. 1]. He did not use the Court’s required § 1983 form. Plaintiff also

 did not pay the required filing fee or move to proceed in forma pauperis.

        The Court, therefore, forwarded a § 1983 form and an in forma pauperis

 application to Plaintiff and ordered that he submit a recast complaint using the § 1983

 form and either pay the filing fee or submit the in forma pauperis application. [Doc 4].

 The Court informed Plaintiff that failure to comply may result in the dismissal of his

 action. Plaintiff failed to respond to the Order.

        On April 20, 2020, the Court ordered Plaintiff to respond and show cause why his

 case should not be dismissed for failure to comply with the Court’s previous Order and

 failure to diligently pursue his claims. The Court informed Plaintiff that failure to fully
       Case 5:20-cv-00056-TES-CHW Document 7 Filed 05/11/20 Page 2 of 2



and timely comply would result in the dismissal of his complaint. [Doc. 5 at p. 1]. The

April 20, 2020 Order was returned as undeliverable, showing that Plaintiff was no longer

incarcerated at the Dooly County Justice Center. [Doc. 6]. Instead, he had been either

released or transferred, and the Dooly County Justice Center was unable to forward his

mail. [Id.]. A May 11, 2020 check of the Georgia Department of Corrections Website,

Offender Search, reveals that Plaintiff is not in the Georgia Department of Corrections’

custody. 1 Thus, it appears Plaintiff has been released from custody, and the Court has no

way of contacting him.

       Plaintiff has been given more than ample opportunity to pursue this action. Yet,

he has failed to do so. Therefore, the instant action is hereby DISMISSED without

prejudice. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v.

Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”).

       SO ORDERED, this 11th day of May, 2020.

                                              S/ Tilman E. Self, III
                                              TILMAN E SELF, III, JUDGE
                                              UNITED STATES DISTRICT COURT




1Georgia Department of Corrections, http://www.dcor.state.ga.us/GDC/Offender/Query (last visited May
11, 2020).


                                                 2
